Name: Commission Regulation (EEC) No 1828/83 of 30 June 1983 on the form of prior authorizations to be granted for the economic outward processing traffic in textile and clothing products and the procedures for issuing and checking such authorizations
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L 180/ 16 Official Journal of the European Communities 5 . 7 . 83 COMMISSION REGULATION (EEC) No 1828/83 of 30 June 1983 on the form of prior authorizations to be granted for the economic outward processing traffic in textile and clothing products and the procedures for issuing and checking such authorizations procedures whereby such authorizations are to be issued and checked by the competent authorities of the Member States shall be those laid down by this Regulation , subject to the transitional arrangements provided for in Article 18 . Article 2 Prior authorization forms shall conform to the specimen in the Annex, except as specified in Article 4. Article 3 Prior authorizations may be made out in the form specified in Article 2 to cover part only of a quantity of compensating products in respect of which an initial prior authorization has previously been issued. The procedure for the issue of such partial prior authorizations is laid down in Article 9 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 636/82 of 16 March 1982 establishing economic outward processing arrangements applicable to certain textile and clothing products reimported into the Commu ­ nity after working or processing in certain third coun ­ tries ('), and in particular Article 1 2 thereof, Whereas Article 4 of Regulation (EEC) No 636/82 provides that the competent authorities of the Member States shall issue prior authorizations to applicants eligible to use the economic outward processing arrangements in respect of textile and clothing products ; Whereas the operation of the said arrangements should be improved by harmonizing the form of such prior authorizations and the issuing and checking of procedures ; Whereas the introduction of a standard prior authori ­ zation form should facilitate administrative coopera ­ tion among Member States and the third countries where processing operations are carried out ; Whereas procedures for issuing and checking prior authorizations should be designed to ensure confor ­ mity with the purposes of the economic outward processing arrangements and to enable checks to be carried out on essential items such as the origin of goods and whether the set quantities are exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Economic Outward Processing Arrangements for Textiles, Article 4 Article 2 shall not apply to the initial prior authoriza ­ tions on the basis of which partial prior authorizations are subsequently to be issued . Article 5 The amounts of compensating products shall be charged against any quantitative limits or entered under any surveillance arrangements established as specific measures as referred to in Article 1 (3) of Regulation (EEC) No 636/82 at the time when the prior authorization is issued . HAS ADOPTED THIS REGULATION : Article 1 The form of the prior authorizations referred to in Article 4 of Regulation (EEC) No 636/82 and the Article 6 Article 5 shall not be held to prevent the competent authorities from provisionally allocating in advance to applicants for the economic outward processing arrangements the quantity of compensating products to which they may be entitled under Article 2 (2) (b) of Regulation (EEC) No 636/82.') OJ No L 76, 20 . 3 . 1982, p. 1 . 5 . 7 . 83 Official Journal of the European Communities No L 180/ 17 Article 7 Each prior authorization shall be issued in respect of one category of compensating product and one proces ­ sing country only. However, a prior authorization may be issued in respect of more than one category where the categories in question are covered by a single specific measure within the meaning of Article 1 (3) of Regulation (EEC) No 636/82. Article 8 Prior authorizations may be issued without any indica ­ tion having been given of the quantity of goods of Community origin to be exported or of the procedures for identifying them . Such indications shall , in that case, be supplied by the customs authority of the Member State issuing the prior authorization . Article 9 , Partial prior authorizations shall be issued in accor ­ dance with one of the following procedures, as speci ­ fied by the competent authorities :  they may be issued progressively by the authority which issued the initial prior authorization ,  they may be issued by a customs office upon presentation of the initial prior authorization, provided such office is situated in the Member State where the said initial prior authorization was issued,  they may be issued, in accordance with a simpli ­ fied advance endorsement procedure, by the autho ­ rity which issued the initial prior authorization . Article 10 The procedure described in the third indent of Article 9 may be used only for firms that have been approved by the competent authorities which issued the initial prior authorization and that offer such guarantees as the said authorities may consider relevant. Article 11 When issuing prior authorizations, the competent authorities may set time limits for the completion of temporary export formalities. They may also require that the holder of the authori ­ zation carry out the temporary export and/or reimport formalities at a specific customs office . However, such requirement may not constitute an obstacle to the procedure described in Article 14. Article 12 (a) carry out any necessary checks on the goods to be temporarily exported ; (b) charge against the prior authorization the quantity of temporarily exported goods in respect of which a derogation has been accorded under Article 2 (2) (c) of Regulation (EEC) No 636/82 ; (c) return the prior authorization to the holder, with the official proof of temporary export of the goods which is to be presented upon reimport of the compensating products . Article 13 Where the holder of a prior authorization is asked to supply further proof of the declared origin of the goods, such a request may not in itself be used to prevent the export of the goods . Article 14 1 . Temporary export formalities may be completed in a customs office of a Member State other than that which issued the prior authorization . The said customs office shall carry out the checks and formalities speci ­ fied in Article 12 as though the authorization had been issued by the Member State where that office is situated . 2 . The customs authorities of the Member State of temporary export may require that the holder of the authorization carry out the temporary export formali ­ ties in , a specific customs office. 3 . The customs authorities of the Member State of export shall , at the request of the holder of the prior authorizations, issue an INF 2 sheet conforming to the model laid down in Commission Directive 76/447/EEC (') ¢ Article 15 1 . Upon reimport of the compensating products, the prior authorization in the form specified in Article 2 shall be presented at the customs office where the reimport formalities are to be carried out. Where products are reimported in split consignments, the prior authorization shall be presented at the time of reimport of each such consignment. 2 . Official proof of the temporary export of the quantity and type of good covered by the prior autho ­ rization shall be presented at the customs office of reimport. 3 . The customs office may take appropriate measures to ensure that the conditions of the prior authorization have been met. The customs office where the temporary export forma ­ lities are carried out shall : (') OJ No L 121 , 8 . 5 . 1976, p. 52. No L 180/ 18 Official Journal of the European Communities 5 . 7 . 83 4. The customs office shall only accept the prior authorization for the compensating products corres ­ ponding to the quantity and type of goods actually exported . 3 . The Commission shall be notified, should it so request, of action taken pursuant to paragraph 2. Article 17 Member States shall take the necessary steps to see that prior authorizations issued under this Regulation replace any import licence or authorization currently required on import of products to which Regulation (EEC) No 636/82 applies . Article 18 Member States may defer implementation of Article 2 until 31 December 1983 . Article 19 This Regulation shall enter into force on the 45th day following its publication in the Official Journal of the European Communities. Article 16 1 . The authority which issued the prior authoriza ­ tion shall be notified without delay of any contraven ­ tion of this Regulation . 2. Where a prior authorization is withdrawn from the holder or expires before some or all of the compensating products have been reimported, the competent authority shall cancel in whole or in part entries against quantitative limits or surveillance arrangements made at the time when such authoriza ­ tion was issued pursuant to Article 5. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1983 . For the Commission Karl-Heinz NARJES Member of the Commission EUROPEAN COMMUNITY ANNEX 1 (a PRIOR AUTHORIZATION for economic outward processing (textile or clothing products) No ORIGINAL 2 Country of processing 3 Holder of the authorization 4 Description of compensating products to be reimported 5 Statistical No 6 Category No 7 Quantity or value 8 Order No  Description of goods to be temporarily exported 9 Origin 10 Statistical No 11 Quantity ( a ) T hi s bo x m ay be us ed fo r a dr y st am p an d pe rf or at io n of th e iss ui ng au th or it y . In su ch c a se bo x 15 sh al l n o t be st a m p e d . ( b ) To be us ed w he re ne ce ss ar y to in di ca te th e gl ob al va lu e of th e go od s to be ex po rte d an d th e gl ob al va lu e of go od s of no n- Co m m un ity o ri g in . 12 For official use (b) 13 Last day of validity 14 Means of identification specified 15 Authorization issued on by 16 Validity prolonged until on (Stamp) (Signature)(Pre-printed or other stamp) Signature) class="page"> EUROPEAN COMMUNITY 1 ( a ) i PRIOR AUTHORIZATION for economic outward processing (textile or clothing products) No COPY No 2 2 Country of processing 3 Holder of the authorization 4 Description of compensating products to be reimported 5 Statistical No 6 Category No 7 Quantity or value 8 Order No  Description of goods to be temporarily exported 9 Origin 10 Statistical No 11 Quantity (a) Th is bo x m ay be us ed fo r a dr y st am p an d pe rfo ra tio n o f th e iss ui ng authorit y . In su ch c a s e bo x 15 sh al l n o t be stamped. (b.) To be us ed w he re ne ce ss ar y to in di ca te th e gl ob al va lu e of th e go od s to be ex po rte d an d th e gl ob al va lu e of go od s of no n- C om m un ity origin. 12 For official use (b ) 13 Last day of validity 14 Means of identification specified 15 Authorization issued on by 16 Validity prolonged until on ( Pre-printed or other stamp) (Signature ) (Stamp) (Signature)